Citation Nr: 1453887	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-41 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus; and if so, whether the criteria for service connection are met.

2.  Entitlement to service connection for sleep apnea, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for a bilateral foot disability, claimed as due to exposure to herbicides.

4.  Entitlement to service connection for hyperlipidemia, claimed as due to exposure to herbicides or as secondary to diabetes mellitus.

5.  Entitlement to service connection for erectile dysfunction, claimed as due to exposure to herbicides or as secondary to diabetes mellitus.

6.  Entitlement to service connection for hypertension, claimed as due to exposure to herbicides or as secondary to diabetes mellitus.

7.  Entitlement to service connection for peripheral neuropathy of bilateral lower extremities, claimed as due to exposure to herbicides or as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for diabetes mellitus on the basis that new and material evidence had not been received; and denied service connection for sleep apnea, for a bilateral foot disability, for hyperlipidemia, for erectile dysfunction, for hypertension, and for peripheral neuropathy of bilateral lower extremities.  The Veteran timely appealed.

In March 2013, the Veteran testified during a video conference hearing before the undersigned.  Following the hearing, the Veteran submitted additional evidence and had waived initial consideration of the evidence by the RO.  

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The reopened claim for service connection for diabetes mellitus; and the issues of service connection for sleep apnea, a bilateral foot condition, erectile dysfunction, hypertension, and peripheral neuropathy of bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2005, the RO denied the Veteran's claim for service connection for diabetes mellitus.  The Veteran did not appeal within one year of being notified.

2.  Evidence associated with the claims file since the June 2005 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim for service connection for diabetes mellitus. 

3.  Hyperlipidemia is a laboratory finding and not a disease or disability under VA law and regulations.


CONCLUSIONS OF LAW

1. The evidence received since the RO's June 2005 denial is new and material; and the claim for service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  A disability manifested by hyperlipidemia was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 , 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 4.119 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In view of the Board's favorable decision in this appeal for reopening the claim for service connection for diabetes mellitus, further assistance is unnecessary to aid the Veteran in substantiating his claim.  Furthermore, since as indicated below, hyperlipidemia is merely a laboratory finding, and not a disability for which VA benefits may be paid, no development of that issue is warranted.

II.  Petition to Reopen

The RO originally denied service connection for diabetes mellitus in June 2005 on the basis that there were neither findings nor complaints of diabetes mellitus in active service, nor evidence showing that the Veteran physically served in or visited the Republic of Vietnam in active service.

The evidence of record at the time of the last denial of the claim included the Veteran's service personnel records, showing service aboard the U.S.S. Constellation (CVA 64); his service treatment records; VA records showing treatment for diabetes mellitus since 2003; and statements from the Veteran.

In December 2004, the Veteran indicated that he was in Da Nang, Vietnam, for one overnight stay in or about February or March 1973.

Based on this evidence, the RO concluded that the required service in Vietnam is not shown for an award of presumptive service connection; and that no other basis for service connection applies.  The Veteran was informed of the RO's denial in June 2005, and he did not appeal.  Moreover, no new and material evidence was submitted within one year of the prior denial, pursuant to 38 C.F.R. § 3.156(b).

The present claim was initiated by the Veteran in August 2008.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record includes VA treatment records; some duplicate service personnel records; and a hearing transcript.

In March 2013, the Veteran testified that he went ashore in Vietnam to work on jets daily for about two weeks.  He testified that he was aboard one of the three aircraft carriers that took turns, averaging six weeks each, to go ashore and repair the jets; and he testified that the jet mechanics aboard each ship also took turns, averaging two weeks each, to go ashore daily and repair jets that could not make it back to the carriers.

While much of this evidence is new in that it was not previously of record-except for duplicate personnel records, the bulk of the evidence tends to show that the Veteran likely went ashore in Vietnam.  New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the Veteran's testimony and VA records showing ongoing treatment for diabetes mellitus.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Hence, the Veteran's claim for service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108.


III.  Hyperlipidemia

Concerning the hyperlipidemia claim, the Board notes that this is a laboratory result and not an actual disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445(May 7, 1996).  (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.)  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

 Thus, in this case, while elevated cholesterol (hyperlipidemia) may be a risk factor for disability, it is not itself a disability for VA purposes.  Accordingly, there is no basis for awarding service connection for hyperlipidemia, and the appeal in this regard is denied.




ORDER

New and material evidence has been submitted to reopen the claim for service connection for diabetes mellitus.

Service connection for hyperlipidemia, claimed as due to exposure to herbicides or as secondary to diabetes mellitus, is denied.


REMAND

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Diabetes Mellitus 

The Veteran contends that service connection is warranted on the basis that his current diabetes mellitus is the result of exposure to herbicides in service.

Diabetes mellitus is listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  The record reflects that the Veteran was first diagnosed with diabetes mellitus more than one year after his military discharge from service.  

The Veteran's DD Form 214 reflects that he was awarded the Vietnam Service Medal.  His service personnel records reflect overseas service, but no duty or visitation in Vietnam.  

The Veteran contends that he went ashore daily in Vietnam for about two weeks in 1973, in order to repair jets that could not make it back to the carriers.  He explained that three aircraft carriers had taken turns, averaging six weeks each, to go ashore and repair jets; and that the jet mechanics aboard each carrier also took turns going ashore.

Service personnel records show that the Veteran primarily was aboard the U.S.S. Constellation (CVA 64) in 1973, and was assigned to Fighter Squadron Ninety-Two from February 1973 to January 1974.  Given the Veteran's recent testimony, an attempt should be made to obtain unit histories, which might provide credible supporting evidence of herbicide exposure and/or duty or visitation in Vietnam.

Under these circumstances, the Board finds that the RO or AMC should attempt to verify, through official channels, the likelihood of the Veteran's exposure to herbicides during the course of his duties in active service. 

Sleep Apnea and Bilateral Foot Disability

The Veteran contends that his sleep apnea and a bilateral foot disability, described as "jungle rot," are caused by, or are a result of, his claimed exposure to Agent Orange in active service; and that each of the disabilities had its onset in active service and has continued to worsen post-service.  

The Veteran's service treatment records do not reflect any treatment for sleep apnea or for a bilateral foot disability.

The post-service records include notations of sleep apnea, starting in 2010.

VA records show treatment for Athlete's foot of both feet in April 2011 and in November 2011.

In October 2013, the Veteran testified that he suffered from foot pain, originally claimed as "jungle rot;" and testified that he was only in tropical or subtropical regions during active service.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

Erectile Dysfunction, Hypertension, and Peripheral Neuropathy of Bilateral Lower Extremities 

The Veteran contends that his erectile dysfunction, hypertension, and peripheral neuropathy of bilateral lower extremities are caused by, or are a result of, his claimed exposure to herbicides in active service; or are proximately due to or aggravated by his diabetes mellitus.

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents. 78 Fed. Reg. 54736 (Sept. 6, 2013). VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset. Id.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient. Id. 

With regard to the Veteran's claims for secondary service connection-should service connection be awarded for diabetes mellitus-an opinion is needed as to whether the Veteran's current erectile dysfunction, hypertension, and peripheral neuropathy of bilateral lower extremities are related to, or are "part and parcel" of the diabetes mellitus.  Moreover, VA should seek a medical opinion regarding whether the Veteran's erectile dysfunction, hypertension, and peripheral neuropathy of bilateral lower extremities are aggravated by the diabetes mellitus.  Hence, the Board cannot resolve these matters without further medical clarification.

Additionally, on remand, all outstanding VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file (paper/electronic), VA treatment records for diabetes mellitus, sleep apnea, a bilateral foot disability, erectile dysfunction, hypertension, and peripheral neuropathy of bilateral lower extremities-dated from January 2013 to present.  

2.  The RO or AMC should seek the deck logs or other verification of the Veteran's claimed in-country visitation in Vietnam from JSRRC or other appropriate authority, specifically involving going ashore daily at Da Nang, Vietnam, for a two-week period in 1973 in order to repair jets.

The RO or AMC should also request copies of the Veteran's unit histories while assigned to Fighter Squadron Ninety-Two, for February 1973 to January 1974.  A copy of the Veteran's DD Forms 214 and 215, and Enlisted Performance Record, or equivalent service documents, should be sent to JSRRC or other appropriate authority. 

3.  Afford the Veteran VA examination(s) to identify all current disability underlying the Veteran's current complaints of diabetes mellitus, sleep apnea, a bilateral foot disability, erectile dysfunction, hypertension, and peripheral neuropathy of bilateral lower extremities.  The claims file, and any pertinent records contained in any electronic claims folder, must be reviewed in conjunction with the examination. All testing deemed necessary must be conducted and results reported in detail. 

Based on the review and physical examination(s), the examiner is also asked to render opinions as to:

Whether it is at least as likely as not that the Veteran has a diagnosis(es) of diabetes mellitus, sleep apnea, a bilateral foot disability, erectile dysfunction, hypertension, and peripheral neuropathy of bilateral lower extremities; and if so:

(a)  is it at least as likely as not that such disease is medically related to his active service-specifically, to include the Veteran's claimed exposure to herbicides for about two weeks, while repairing jets in 1973, as credibly reported by the Veteran; 

(b) is it at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus has caused any sleep apnea, a bilateral foot disability, erectile dysfunction, hypertension, and peripheral neuropathy of bilateral lower extremities; 

(c) is it at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus has aggravated his sleep apnea, a bilateral foot disability, erectile dysfunction, hypertension, and peripheral neuropathy of bilateral lower extremities (i.e., whether each of his claimed disabilities has permanently worsened beyond the natural progression of the disease due to diabetes mellitus). 

If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of his sleep apnea, a bilateral foot disability, erectile dysfunction, hypertension, and peripheral neuropathy of bilateral lower extremities is attributable to the diabetes mellitus.

(d) With regard to peripheral neuropathy of bilateral lower extremities, is it at least as likely as not that such disease is manifest to a degree of 10 percent disabling (i.e., Diagnostic Codes 8520, 8521, 8522, 8523, 8524, 8525, "mild" or "moderate" incomplete paralysis of involved nerve) or more within one year after the Veteran's active service (or date of last claimed exposure to herbicides).

An explanation of the underlying reasons for any opinions offered must be included.

The examiner(s) is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner(s) is also advised that the Veteran is a credible and reliable historian with regard to the observable symptoms he experienced in service and after service, regardless of the lack of documented complaints in the service treatment records.

4. After ensuring that the requested actions are completed, readjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) to the Veteran before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his attorney until they are notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014). 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


